DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on October 1, 2021 has been received. Claims 1, 5, 6, and 16-26 are currently pending.
Response to Arguments
Applicant’s arguments filed on October 1, 2021 regarding the amended claims have been fully considered.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response filed on October 1, 2021.
In addition, Applicant continues to argue that Kinugasa fails to teach a bundle of monofilaments (see pages 6-8 of Applicant’s Remarks).
The Examiner respectfully disagrees. As previously explained in at least the Non-Final Rejection mailed on July 1, 2021 and the Final Rejection mailed on August 14, 2020, “one of ordinary skill in the art would readily understand that Kinugasa’s multifilaments 12 are composed of a plurality of monofilaments (i.e., single filaments)(see pages 2-3 of Non-Final Rejection and pages 3-4 of Final Rejection).” See Fig. 1 of Kinugasa which clearly shows a plurality of individual filaments in each multifilament 12, and also Kinugasa’s specification (e.g., see paragraph 0029 which states that “the number of the filaments of the multifilament yarns thus doubled is preferably 27 to 100, more preferably 36 to 60”). The fact that Applicant does 
Applicant’s attention is also directed to Nakai (US PG Pub 2014/0230634, previously cited in the Non-Final Rejection), which employs a braided structure incorporating a long fiber. Nakai states in paragraph 0052 wherein: “The long fiber includes a multifilament, which is a group of monofilaments.” See also the definition of “multifilament” via Merriam-Webster.com: “a string, thread, etc. composed of multiple filaments (as of nylon) that are usually bonded or twisted together.” It is respectfully submitted that one of ordinary skill in the art would readily recognize that a multifilament is, by definition, a group of monofilaments. 
Again, the Examiner further notes that “claim 1 as currently recited does not require the bundle of monofilaments to be in an untwisted configuration, and Applicant’s specification does not provide a special meaning to the term ‘side-by-side relation’ to specify an untwisted configuration; therefore the monofilaments are in a side-by-side relation inasmuch as claimed, as clearly seen in at least Fig. 1. Applicant’s claim language fails to define over Kinugasa’s filament bundles, and therefore Kinugasa teaches the claimed bundles of monofilaments inasmuch as claimed in claim 1” (emphasis added, see pages 3-4 of Final Rejection and pages 2-3 of Non-Final Rejection).
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Kinugasa’s disclosure meets the claimed structure and like structure is deemed to have like characteristics and functions. When the Office shows a sound basis for believing that the products of the See MPEP 2112.01.
See updated rejection(s) below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinugasa (US PG Pub 2013/0125739), as evidenced by Nakai (US PG Pub 2014/0230634).
Regarding claim 19, Kinugasa discloses a protective textile sleeve (10, see Fig. 1 and paragraphs 0020-0023 and 0041), comprising:
a circumferentially continuous, seamless tubular wall extending along a longitudinal axis between opposite open ends (see at least Figs. 4A-4B and paragraphs 0014, 0036, 0050, and 0052; Kinugasa discloses a cylindrical, i.e., tubular, sleeve that is braided in its tubular shape and is therefore circumferentially continuous and seamless; furthermore, the sleeve is cut to a preferred length, thus defining a longitudinal axis along the length of the tubular sleeve, and two opposite open ends at each end of the sleeve), 

wherein said first set of yarns are braided as individual multifilaments (see Fig. 1 and paragraphs 0021-0023 and 0041-0043) and said second set of yarns are braided as bundles of monofilaments in side-by-side relation (see Fig. 1 and paragraphs 0021-0023, 0029, and 0041-0043 of Kinugasa, and paragraph 0052 of Nakai; the Examiner notes that each multifilament yarn 11, 12 by definition includes a bundle of multiple monofilaments; the Examiner further notes that claim 1 as currently recited does not require the bundle of monofilaments to be in an untwisted configuration, and Applicant’s specification does not provide a special meaning to the term “side-by-side relation” to specify an untwisted configuration; and the monofilaments are shown to be in a side-by-side relation inasmuch as claimed, as clearly seen in at least Fig. 1),
wherein each bundle of monofilaments extending in a first helical direction (see annotated Fig. 1) is spaced from an adjacent bundle of monofilaments extending in the first helical direction by at least one of said multifilaments extending in the first helical direction (see annotated Fig. 1), and wherein each bundle of monofilaments extending in a second helical direction (see annotated Fig. 1) is spaced from an adjacent bundle of monofilaments extending in the second helical direction by at least one of said individual multifilaments extending in the second helical direction (see annotated Fig. 1).


    PNG
    media_image1.png
    817
    1046
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kinugasa, in view of Gladfelter (US Patent No. 5,197,370), further in view of Brushafer et al. (herein Brushafer)(US Patent No. 5,843,542), as evidenced by Nakai.
Regarding claim 1, Kinugasa discloses a protective textile sleeve (10, see Fig. 1 and paragraphs 0020-0023 and 0041), comprising:
a circumferentially continuous, seamless tubular wall extending along a longitudinal axis between opposite open ends (see at least Figs. 4A-4B and paragraphs 0014, 0036, 0050, and 0052; Kinugasa discloses a cylindrical, i.e., tubular, sleeve that is braided in its tubular shape and is therefore circumferentially continuous and seamless; furthermore, the sleeve is cut to a preferred length, thus defining a longitudinal axis along the length of the tubular sleeve, and two opposite open ends at each end of the sleeve), said tubular wall having a first set of yarns (first set of 11, 12; see annotated Fig. 1; note that Fig. 1 shows a repeating braided pattern and for purposes of clarity, only a selection of the first set of yarns are annotated) and a second set of yarns (second set of 11, 12; see annotated Fig. 1; note that Fig. 1 shows a repeating braided 
wherein said first set of yarns are braided as individual multifilaments (see Fig. 1 and paragraphs 0021-0023 and 0041-0043) and said second set of yarns are braided as bundles of monofilaments in side-by-side relation (see Fig. 1 and paragraphs 0021-0023, 0029, and 0041-0043 of Kinugasa, and paragraph 0052 of Nakai; the Examiner notes that each multifilament yarn 11, 12 by definition includes a bundle of multiple monofilaments; the Examiner further notes that claim 1 as currently recited does not require the bundle of monofilaments to be in an untwisted configuration, and Applicant’s specification does not provide a special meaning to the term “side-by-side relation” to specify an untwisted configuration; and the monofilaments are shown to be in a side-by-side relation inasmuch as claimed, as clearly seen in at least Fig. 1),
wherein each bundle of monofilaments extending in a first helical direction (see annotated Fig. 1) is spaced from an adjacent bundle of monofilaments extending in the first helical direction by at least one of said multifilaments extending in the first helical direction (see annotated Fig. 1), and wherein each bundle of monofilaments extending in a second helical direction (see annotated Fig. 1) is spaced from an adjacent bundle of monofilaments extending in the second helical direction by at least one of said individual multifilaments extending in the second helical direction (see annotated Fig. 1).

    PNG
    media_image1.png
    817
    1046
    media_image1.png
    Greyscale

Kinugasa fails to disclose wherein the tubular wall further includes a third set of yarns captured between said first and second sets of yarns, said third set of yarns extending generally parallel to said longitudinal axis.
However, Gladfelter teaches a braided protective sleeve (10) formed as a tubular wall, said tubular wall extending along a longitudinal axis between opposite open ends (see annotated Fig. 1), said tubular wall having a first set of yarns (11) and a second set of yarns (12) braided with one another in opposite helical directions (see Figs. 1-2), said tubular wall having a third set of yarns (13) captured between said first and second sets of yarns, said third set of yarns extending generally parallel to said longitudinal axis (see Figs. 1-2 and column 4, lines 14-42), 

    PNG
    media_image2.png
    887
    575
    media_image2.png
    Greyscale

Therefore, based on Gladfelter’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kinugasa’s braided protective sleeve to further include a third set of yarns captured between said first and second sets of yarns, said third set of yarns extending generally parallel to said 
Kinugasa further discloses an outer layer bonded to an outer surface of the wall (see paragraph 0051, Kinugasa discloses wherein the braided sleeve is preferably varnished via impregnation, i.e., bonding, for enhancing electrical insulation properties and resistance to mechanical stresses) but fails to explicitly disclose wherein the outer layer is reflective.
However, Brushafer teaches wherein it is well known in the art to laminate a reflective outer layer to a protective braided textile sleeve, to increase insulation capability (see column 1, lines 21-26).
Therefore, based on Brushafer’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kinugasa’s outer layer to be a reflective outer layer, as doing so would increase the insulation capability of the sleeve.

	Regarding claim 6, the modified sleeve of Kinugasa (i.e., Kinugasa in view of Gladfelter and Brushafer) is further disclosed wherein said third set of yarns (13 of Gladfelter) are multifilaments (see column 3, line 47 – column 4, line 56 of Gladfelter).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kinugasa, Gladfelter, and Brushafer, as applied to claim 1 above, in view of Ford et al. (herein Ford)(US Patent No. 5,613,522).
Regarding claim 5, Kinugasa, Gladfelter, and Brushafer together teach the limitations of claim 1, as discussed above. Kinugasa further discloses wherein the monofilaments (12) may 
However, Ford teaches a protective textile sleeve (see Figs. 1-2) for protecting cables and wires (see Abstract and column 1, lines 11-27), wherein the textile sleeve is formed from monofilament yarns which are heat-set (see column 5, lines 9-63 and column 7, line 57 – column 9, line 12), so as to allow the protective textile sleeve to be shape-retaining, kink-resistant, and flexible (see column 2, lines 1-32).
Therefore, based on Ford’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kinugasa’s textile sleeve such that the monofilaments would be heat-set, as doing so would allow the protective textile sleeve to be shape-retaining, kink-resistant, and flexible.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kinugasa, Gladfelter, and Brushafer, as applied to claim 1 above, in view of Conaghan et al. (herein Conaghan)(US Patent No. 4,929,478), as evidenced by Genoulaz et al. (herein Genoulaz)(US PG Pub 2016/0084898).
Regarding claim 18, Kinugasa, Gladfelter, and Brushafer together teach the limitations of claim 1, as discussed above, but fail to further teach wherein said multifilaments are fiberglass and/or mineral yarn and said monofilaments are polyethylene terephthalate. Instead, Kinugasa discloses wherein said monofilaments and multifilaments (11, 12) include synthetic fibers such 
However, Conaghan teaches a braided protective textile sleeve (10, see Figs. 1-6 and column 2, lines 48-61) comprising a combination of monofilament yarns and multifilament yarns (see column 3, lines 48-58) and including engineered plastic yarns such as polyester, polyamide, and polyethylene terephthalate, combined with yarns comprised of mineral materials such as fiberglass (see column 2, line 48 – column 3, line 58), as engineered plastic yarns such as polyester, polyamide, and polyethylene terephthalate are known in the art for providing heat-set capabilities (see column 2, line 48 – column 3, line 58), and mineral materials are known to provide mechanical or fire protection to a protective braided sheath (see paragraphs 0037-0040 of Genoulaz).
Therefore, based on Conaghan’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Klinklin’s braiding yarns to comprise a combination of fiberglass and/or mineral yarn and polyethylene terephthalate, as such a combination would provide heat-set capabilities as well as mechanical or fire protection. Furthermore, substituting a polyamide yarn for a polyethylene terephthalate yarn would be nothing more than a simple substitution of one known engineered plastic yarn for another. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.
Conaghan fails to explicitly teach wherein said fiberglass and/or mineral yarns are provided as multifilaments (instead of monofilaments), and said polyethylene terephthalate yarns are provided as monofilaments (instead of multifilaments).
MPEP 2143(I)(E).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kinugasa, as applied to claim 19 above, in view of Gladfelter.
Regarding claim 20, Kinugasa discloses the limitations of claim 19, as discussed above, but fails to further disclose a third set of yarns captured between said first and second sets of yarns, said third set of yarns extending generally parallel to said longitudinal axis.
However, Gladfelter teaches a braided protective sleeve (10) formed as a tubular wall, said tubular wall extending along a longitudinal axis between opposite open ends (see annotated Fig. 1), said tubular wall having a first set of yarns (11) and a second set of yarns (12) braided with one another in opposite helical directions (see Figs. 1-2), said tubular wall having a third set of yarns (13) captured between said first and second sets of yarns, said third set of yarns extending generally parallel to said longitudinal axis (see Figs. 1-2 and column 4, lines 14-42), 
Therefore, based on Gladfelter’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kinugasa’s braided protective sleeve to further include a third set of yarns captured between said first and second sets of yarns, said third set of yarns extending generally parallel to said longitudinal axis, as doing so would provide enhanced strain relief and stability to the braided protective sleeve.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kinugasa, as applied to claim 19 above, in view of Brushafer.
Regarding claim 21, Kinugasa discloses the limitations of claim 19, as discussed above, and Kinugasa further discloses an outer layer bonded to an outer surface of the wall (see paragraph 0051, Kinugasa discloses wherein the braided sleeve is preferably varnished via impregnation, i.e., bonding, for enhancing electrical insulation properties and resistance to mechanical stresses) but fails to explicitly disclose wherein the outer layer is reflective.
However, Brushafer teaches wherein it is well known in the art to laminate a reflective outer layer to a protective braided textile sleeve, to increase insulation capability (see column 1, lines 21-26).
Therefore, based on Brushafer’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kinugasa’s outer layer to be a reflective outer layer, as doing so would increase the insulation capability of the sleeve.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kinugasa, as applied to claim 19 above, in view of Conaghan, as evidenced by Genoulaz.
Regarding claim 23, Kinugasa discloses the limitations of claim 19, as discussed above, but fails to further disclose wherein said multifilaments are fiberglass and/or mineral yarn and said monofilaments are polyethylene terephthalate. Instead, Kinugasa discloses wherein said monofilaments and multifilaments (11, 12) include synthetic fibers such as aramids, PEEK, polyetherimide, PPS, and polyamides so as to provide heat resistance at high temperatures (see paragraphs 0022 and 0031).
However, Conaghan teaches a braided protective textile sleeve (10, see Figs. 1-6 and column 2, lines 48-61) comprising a combination of monofilament yarns and multifilament yarns (see column 3, lines 48-58) and including engineered plastic yarns such as polyester, polyamide, and polyethylene terephthalate, combined with yarns comprised of mineral materials such as fiberglass (see column 2, line 48 – column 3, line 58), as engineered plastic yarns such as polyester, polyamide, and polyethylene terephthalate are known in the art for providing heat-set capabilities (see column 2, line 48 – column 3, line 58), and mineral materials are known to provide mechanical or fire protection to a protective braided sheath (see paragraphs 0037-0040 of Genoulaz).
Therefore, based on Conaghan’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Klinklin’s braiding yarns to comprise a combination of fiberglass and/or mineral yarn and polyethylene terephthalate, as such a combination would provide heat-set capabilities as well as mechanical or fire protection. Furthermore, substituting a polyamide yarn for a polyethylene In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.
Conaghan fails to explicitly teach wherein said fiberglass and/or mineral yarns are provided as multifilaments (instead of monofilaments), and said polyethylene terephthalate yarns are provided as monofilaments (instead of multifilaments).
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided the fiberglass and/or mineral yarns as multifilaments, and the polyethylene terephthalate yarns as monofilaments, as Conaghan already teaches wherein the textile sleeve comprises a combination of monofilaments and multifilaments, and one of ordinary skill in the art would have good reason to pursue the two known options (i.e., A: a combination of multifilament fiberglass yarns/ monofilament polyethylene terephthalate yarns, or B: a combination of monofilament fiberglass yarns/ multifilament polyethylene terephthalate yarns) within his or her technical grasp with a reasonable expectation of success, to provide a desired degree or balance of heat-setting capabilities and/or mechanical or fire protection. See MPEP 2143(I)(E).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kinugasa, as applied to claim 19 above, in view of Ford.
Regarding claim 24, Kinugasa discloses the limitations of claim 19, as discussed above. Kinugasa further discloses wherein the monofilaments (12) may include polymeric fibers such polyamide or nylon, which are capable of being heat-set (see paragraphs 0023 and 0031) and wherein the entire sleeve may undergo heat treatment to stabilize a shape of the sleeve (see 
However, Ford teaches a protective textile sleeve (see Figs. 1-2) for protecting cables and wires (see Abstract and column 1, lines 11-27), wherein the textile sleeve is formed from monofilament yarns which are heat-set (see column 5, lines 9-63 and column 7, line 57 – column 9, line 12), so as to allow the protective textile sleeve to be shape-retaining, kink-resistant, and flexible (see column 2, lines 1-32).
Therefore, based on Ford’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kinugasa’s textile sleeve such that at least some of the monofilaments would be heat-set, as doing so would allow the protective textile sleeve to be shape-retaining, kink-resistant, and flexible.

Allowable Subject Matter
Claims 16, 17, 22, 25, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732